Case 0:20-cv-60044-RKA Document 4 Entered on FLSD Docket 01/31/2020 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO 0:20-CV-60044-RKA



  CHARLES GREENBERG,
  individually and on behalf of all others          CLASS ACTION
  similarly situated,
                                                    JURY TRIAL DEMANDED
  Plaintiff,

  v.

  NOMATIC, LLC,

  Defendant.

  _____________________/

               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Plaintiff, Charles Greenberg, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

 does hereby dismiss this this action as follows:

 1.      All claims of the Plaintiff, Charles Greenberg, individually, are hereby dismissed without

 prejudice.

 2.      All claims of any unnamed member of the alleged class are hereby dismissed without

 prejudice.

 Date: January 31, 2020

 Respectfully Submitted,


 SHAMIS & GENTILE, P.A.                               EDELSBERG LAW, PA
 /s/ Andrew J. Shamis                                 /s/ Scott Edelsberg
 Andrew J. Shamis, Esq.                               Scott Edelsberg, Esq.
 Florida Bar No. 101754                               Florida Bar No. 0100537
 ashamis@shamisgentile.com                            scott@edelsberglaw.com
 14 NE 1st Avenue, Suite 1205                         20900 NE 30th Ave, Suite 417
 Miami, Florida 33132                                 Aventura, FL 33180
 Telephone: 305-479-2299                              Telephone: 305-975-3320

 Counsel for Plaintiff and the Class
